DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see remarks and amendments, filed  on 8/30/2022, with respect to  claims 1, 3-10  have been fully considered and are persuasive.  The rejection under  35 USC 103 of claims 1, 3-10 has been withdrawn.  

Allowable Subject Matter

Claims 1, 3-10 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Referring to the claim 1 the closest prior art of record fails to teach or reasonably suggest that,  a method for treating actinic keratosis of tissue of a patients comprising: guiding non-thermal, atmospheric pressure plasma over areas of the tissue having actinic keratosis for a length of time effective to give rise to an at least partial amelioration of the keratosis, the non-thermal, atmospheric pressure plasma being generated by a device, the device comprising: a high voltage electrode, an insulating or semiconducting barrier, a power source capable of providing a voltage, and a pulse generator; the device capable of generating non thermal plasma, wherein the device is configured to generate non-thermal plasma for an extended duration while the device is in contact with a tissue having actinic keratosis thereon, wherein the extended duration, provided voltage, pulse frequency, and pulse duration are sufficient to alter the appearance of the actinic keratosis on the tissue, and wherein the device comprises a frequency generator, an amplifier, a transformer, and an apparatus for inductive impedance matching.  Hence, claim 1 and claim 3 are allowed.

Referring to the claim 4 the closest prior art of record fails to teach or reasonably suggest that a  device for treating actinic keratosis of tissue of a patient, comprising: a high voltage electrode, an insulating or semiconducting barrier, a power source capable of providing a voltage, and a pulse generator; the device capable of generating non thermal plasma, wherein the device is configured to generate non-thermal plasma for an extended duration while the device is in contact with a tissue having actinic keratosis thereon, wherein the extended duration, provided voltage, pulse frequency, and pulse duration are sufficient to alter the appearance of the actinic keratosis on the tissue, and wherein the device comprises a frequency generator, an amplifier, a transformer, and an apparatus for inductive impedance matching. Hence, claim 4 and claims 5-10 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1, 3-10 are allowed.

Prior art:  US patent  US5586981 teaches Cutaneous treatment using pulsed laser, US20180177550, US9757196, US9226790, US20160307735,  teaches certain aspects of the non thermal plasma device capable of generating non thermal plasma,  but fails to teach wherein the device is configured to generate non-thermal plasma for an extended duration while the device is in contact with a tissue having actinic keratosis thereon, wherein the extended duration, provided voltage, pulse frequency, and pulse duration are sufficient to alter the appearance of the actinic keratosis on the tissue, and wherein the device comprises a frequency generator, an amplifier, a transformer, and an apparatus for inductive impedance matching. Hence. Allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                         9/11/2022